Appeal by the de*910fendant from an order of the County Court, Suffolk County (Kahn, J.), dated March 23, 2010, which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court’s determination to designate the defendant a level three sex offender was supported by clear and convincing evidence (see People v Rivera, 73 AD3d 881, 882 [2010]; People v Turner, 68 AD3d 1082 [2009]; People v Fisher, 36 AD3d 880 [2007]). There is no merit to the defendant’s contention that he was entitled to a downward departure from this risk level (see People v Gonzalez, 48 AD3d 284 [2008]; People v Lombard, 30 AD3d 573 [2006]; see also People v Johnson, 77 AD3d 1039, 1040 [2010]). Angiolillo, J.E, Florio, Lott and Austin, JJ., concur.